MEMORANDUM**
Mark Anthony Jarvis appeals from the 12-month sentence imposed following his guilty plea to making a false statement on a bankruptcy petition in violation of 18 U.S.C. § 152(3). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jarvis contends that the case should be remanded for a correction of the written judgment to conform with the district court’s oral pronouncement of his sentence. We disagree. Because the oral pronouncement was ambiguous, the unambiguous written judgment controls. See Fenner v. United States Parole Commission, 251 F.3d 782, 787 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.